Citation Nr: 1109411	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-01 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to April 13, 2000, for a grant of service connection for schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.



FINDINGS OF FACT

1.  An unappealed April 2004 rating decision granted service connection for schizophrenia, effective April 13, 2000.

2.  Statements from the Veteran in January 2006 and September 2008 constitute freestanding claims for an earlier effective date, which is barred as a matter of law, and do not allege any clear and unmistakable error in the April 2004 rating decision that granted service connection for schizophrenia, effective April 13, 2004.



CONCLUSIONS OF LAW

1.  The April 2004 rating decision that granted service connection for schizophrenia and PTSD, effective April 13, 2000, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The requirements for an effective date earlier than April 13, 2000, for the grant of service connection for schizophrenia and PTSD have not been met.  38 U.S.C.A. § 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Here, the Board finds that no discussion of VA's duties to notify and assist is necessary because it is the law, and not the underlying facts or the development of the facts that are dispositive in the matter before the Board, and because the Veteran's claim for VA benefits must be denied due to the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In such situations, an opinion from the VA General Counsel has held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop the evidence to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOGCPREC 5-2004 (June 23, 2004).  The Court has also held that where the law, and not the underlying facts or development of the facts, is dispositive in a matter, the notice provisions of the Veterans Claims Assistance Act can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  The Board further notes that the Court has held that when there is an error in the notice, there is no prejudice to a claimant as a result of the error if the benefit sought could not possibly have been awarded as a matter of law.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board believes that a decision in this case can be promulgated without prejudice to the Veteran since the law is dispositive in this case.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.

Here, the Veteran maintains that the grant of service connection for schizophrenia and PTSD, and the assignment of a 100 percent disability rating in conjunction therewith, should be made effective the date that he originally filed a claim for pension benefits in August 1992.  Alternatively, in a statement received September 2008, the Veteran indicated that he was seeking an effective date in 1996, when he first filed a claim for service connection for schizophrenia.  

By way of history, the Veteran filed a claim for pension benefits in August 1992, which was initially denied by the RO and appealed to the Board.  On remand from the Board, pension was granted for nonservice-connected schizophrenia effective August 20, 1992, by way of an April 1997 rating decision.  The Veteran did not appeal that decision and it became final.  The Veteran filed a separate claim for service connection for schizophrenia in August 1996, and that claim was denied in a September 1997 rating decision.  The Veteran did not file a timely appeal and that decision also became final.  In April 2000, the Veteran filed a petition to reopen a claim for service connection for psychosis.  Service connection was eventually granted pursuant to an April 2004 rating decision, which assigned a 100 percent rating for schizophrenia and PTSD, effective April 13, 2000.

The Veteran thereafter had one year to file a notice of disagreement as to the effective date assigned.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  When he failed to submit a timely disagreement with the April 2004 rating decision, it became final as to the establishment of an effective date of April 13, 2000, for the award of a 100 percent rating for schizophrenia and PTSD.  38 C.F.R. § 20.1103.

The first suggestion of any disagreement with the effective date was a statement dated in December 2005 and received in January 2006, in which the Veteran requested that the award of service connection for schizophrenia and PTSD be retroactive to the date he was deemed eligible for VA pension benefits due to schizophrenia in 1992.  He also indicated in statements dated in April 2006, his belief that he is entitled to compensation dating back to 1992 on the basis that he tried to file a claim in 1992, but was unsuccessful due to incomplete and inaccurate diagnoses at the time.  He also asserted that his psychiatric disorders adversely impacted his ability to pursue a claim for earlier effective date.  

In April 2007 and June 2010, a Vet Center counselor submitted statements on behalf of the Veteran, indicating that it was more likely than not that the Veteran had PTSD from the time of his active service, in addition to schizophrenia that was diagnosed in 1992, and therefore, the Veteran should be entitled to a 100 percent rating effective the date of his original claim in 1992.  She also asserted that in 1992, the Veteran filed a claim for service connection for PTSD but was granted nonservice-connected pension benefits for schizophrenia instead.  

Essentially, in those documents, the Veteran is asserting that, because his August 1992 claim for pension benefits was granted for schizophrenia, or alternatively, because he first filed a claim for service connection for schizophrenia in 1996, he is entitled to an earlier effective date for the grant of service connection for his psychiatric disorders.  However, those documents were submitted after the time period for filing a Notice of Disagreement with the April 2004 rating decision had expired and cannot serve as a valid notice of disagreement as to that issue.

In short, if the Veteran believed that the effective date for a 100 percent rating for schizophrenia and PTSD assigned by the April 2004 rating decision was incorrect, his proper recourse was to file a notice of disagreement regarding effective date within one year of being notified of the RO's decision.  Because he did not do this, the April 2004 rating decision became final.

In conclusion, to the extent that the Veteran attempted to raise a freestanding earlier effective date claim in his January 2006 and September 2008 statements, and based on the procedural history of this case, particularly in light of Rudd, the Board has no alternative but to dismiss the appeal. See VAOPGCPREC 9-99 (indicating that the Board may dismiss any appeal which is not timely filed).

If the Veteran wishes to file a claim for CUE in the April 2004 rating decision, he may do so expressly with the RO. In this regard, the Board emphasizes that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).


ORDER

An effective date earlier than April 13, 2000, for the grant of service connection for schizophrenia and PTSD, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


